                                                                                             United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                          IN THE UNITED STATES DISTRICT COURT                                        May 15, 2019
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                      David J. Bradley, Clerk
                                    HOUSTON DIVISION

REYNA CANALES SANTA MARIA,                     §
                                               §
                    Plaintiff,                 §
                                               §
VS.                                            §                   CIVIL ACTION NO. H-18-3996
                                               §
KEVIN K. MCALEENAN, Secretary of the           §
U.S. Department of Homeland Security, et al.,1 §
                                               §
                    Defendants.                §

                                  MEMORANDUM AND OPINION

        Reyna Canales Santa Maria has sued Kevin K. McAleenan, the Acting Secretary of the

United States Department of Homeland Security; Lee Cissna, the Director of United States

Citizenship and Immigration Services; and Wallace L. Carroll, the Citizen and Immigration

Services Field Office Director for Houston. (Docket Entry No. 1). Santa Maria alleges that

Citizenship and Immigration Services improperly dismissed her status-adjustment application for

lack of jurisdiction, in violation of the Administrative Procedure Act. (Id. at 2–4, 10–14). The

defendants have moved to dismiss, arguing that this court lacks subject-matter jurisdiction over

Santa Maria’s action. Santa Maria responded, and the defendants replied. (Docket Entry Nos. 9–

11).2




        1
          The Federal Rules of Civil Procedure state that a government officer’s “successor is automatically
substituted as a party.” FED. R. CIV. P. 25(d). The Acting Secretary Kevin K. McAleenan has been
substituted as the defendant in place of former Secretary Kirstjen M. Nielson. Citizen and Immigration
Services Field Office Director Wallace L. Carroll is automatically substituted for former Direct Mark T.
Siegl.
        2
            The defendants’ motion for leave to file a reply is granted. (Docket Entry No. 11).
       After a careful review of the complaint, motion, response, reply, properly considered

documents, and the applicable law, the court dismisses the case, without prejudice, for lack of

subject-matter jurisdiction. The reasons are explained in detail below.

I.     Background

       Santa Maria is a native and citizen of Honduras. (Docket Entry No. 1 at 8). An

immigration judge permitted Santa Maria to voluntarily depart the United States in August 1998.

(Docket Entry No. 1-1 at 2). When she did not leave, the voluntary departure became a removal

order. (Id.). Because Santa Maria received temporary protected status as a Honduras national,

(Docket Entry No. 1 at 8–9); 83 Fed. Reg. 26074 (June 5, 2018), she could not be removed,

8 U.S.C. § 1254a(a)(1)(A); 8 C.F.R. § 244.10(f)(2)(i).

       Citizenship and Immigration Services authorized Santa Maria to depart the United States

on advance parole, meaning that she could return to seek an adjustment of status. Matter of

Manohar Rao Arrabally, 25 I. & N. Dec. 771, 777 (BIA 2012) (“Advance parole can be requested

from abroad or at a port of entry, but typically it is sought by an alien who is already inside the

United States and who wants to leave temporarily but fears that he will either be excluded as an

inadmissible alien upon return or be deemed to have abandoned a pending application for an

immigration benefit.”). Santa Maria left the United States and returned in April 2016. (Docket

Entry No. 1 at 9).

       In September 2017, Santa Maria filed an application with Citizenship and Immigration

Services to register permanent residence or to adjust status. (Docket Entry No. 1-1 at 2). In May

2018, Citizenship and Immigration Services administratively closed her application because it

lacked jurisdiction. (Id.). The decision stated:




                                                    2
        [Citizenship and Immigration Services] reviewed your administrative file . . . and
        determined that an Immigration Judge granted you voluntary departure on August
        21, 1998. Since you did not leave, this became an order of removal. It does not
        appear that the removal proceedings against you have been terminated. . . .
        Although you were paroled into the United States on April 7, 2019, pursuant to
        Form I-512 issued to you based on Temporary Protected Status (TPS), you are
        considered upon return to be in the status you held at the time of departure, in your
        case an alien with an outstanding deportation order. . . .

        Because [Citizenship and Immigration Services] lacks jurisdiction to adjudicate
        your Form I-485, it is administratively closed. However, this does not prevent you
        from seeking adjustment before [the Executive Office for Immigration Review].

(Id. at 2–3).

        Santa Maria sued the heads of the Department of Homeland Security and of Citizenship

and Immigration Services, arguing that the decision to close her application for lack of jurisdiction

was arbitrary, capricious, or contrary to the law. (Docket Entry No. 1 at 10 (citing 5 U.S.C.

§ 706(2)(A)). Santa Maria alleges that she was an “arriving alien” and that this status gave

Citizenship and Immigration Services jurisdiction over her application. (Id. at 10–14).

        The defendants have moved to dismiss, arguing that the Immigration Nationality Act strips

the court of jurisdiction over suits challenging removal orders and that Santa Maria’s action does

“nothing more than” challenge her removal order. (Docket Entry No. 9 at 5). Santa Maria

responded, conceding that the Act prevents “an alien from attacking, or challenging the validity

of, his or her final order of removal in a federal district court,” but arguing that her complaint is

not “inextricably linked” to her removal order because she complied with the removal order when

she left the United States on advance parole, and because she challenges Citizen and Immigration

Service’s jurisdictional decision, not the removal order or the application merits. (Docket Entry

No. 10 at 2–6).

        The parties’ arguments are examined below.




                                                     3
II.    Legal Standard

       Rule 12(b)(1) governs challenges to a federal court’s subject-matter jurisdiction. “Under

Rule 12(b)(1), a claim is properly dismissed for lack of subject-matter jurisdiction when the court

lacks the statutory or constitutional power to adjudicate the claim.”         In re FEMA Trailer

Formaldehyde Prods. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th Cir. 2012) (quotation

omitted). Courts may dismiss for lack of subject-matter jurisdiction based on: “(1) the complaint

alone; (2) the complaint supplemented by undisputed facts in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Clark v. Tarrant

Cty., 798 F.2d 736, 741 (5th Cir. 1986).

       The plaintiff has the burden to demonstrate that subject-matter jurisdiction exists. See

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When examining a factual challenge

to subject-matter jurisdiction under Rule 12(b)(1), which does not implicate the merits of a

plaintiff’s cause of action, the district court has substantial authority “to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Garcia v. Copenhaver, Bell &

Assocs., 104 F.3d 1256, 1261 (11th Cir. 1997) (quotation omitted); see Clark, 798 F.2d at 741.

The court may consider matters outside the pleadings, such as testimony and affidavits, to resolve

a factual challenge to subject-matter jurisdiction, without converting the motion to dismiss to one

for summary judgment. Garcia, 104 F.3d at 1261.

III.   Analysis

       Under the Immigration and Nationality Act, the “sole and exclusive means for judicial

review of an order of removal” is a “petition for review filed with an appropriate court of appeals.”

8 U.S.C. § 1252(a)(5). The Act “strips a district court’s jurisdiction to hear direct or indirect

challenges attacking an immigration judge’s final order of removal.” Isaula v. Nielson, No. H-18-



                                                     4
2992, 2019 WL 93307, at *3 (S.D. Tex. Jan. 3, 2019) (citing 8 U.S.C. § 1252(a)(5), (b)(9)).

“Aliens subject to orders of removal may only seek adjustment of status by filing a motion to

reopen removal proceedings with an immigration judge, and any subsequent challenge may be

brought via petition for review of the final removal order.” Akinmulero v. Holder, 347 F. App’x

58, 61 (5th Cir. 2009). “‘When a claim by an alien, however it is framed, challenges the procedure

and substance of an agency determination that is inextricably linked to the order of removal,’ the

federal district court lacks subject-matter jurisdiction.” Isaula, 2019 WL 93307, at *3 (quoting

Martinez v. Napolitano, 704 F.3d 620, 623 (9th Cir. 2012)); see Chen v. Rodriguez, 200 F. Supp.

3d 174, 181 (D.D.C. 2016).

        Santa Maria argues that her challenge is to the Citizenship and Immigration Service’s

determination that it lacked jurisdiction to decide her status-adjustment application, not to the

removal order. She asserts that when she left, the United States executed the removal order.3 This

court has rejected these arguments in a similar case. See Isaula, 2019 WL 93307, at *3 (“Because

[Citizenship and Immigration Services’s] decision to close Isaula’s status-adjustment application

is based on the removal order against him, his challenge to that decision is ‘inextricably linked’ to

the agency’s procedural or substantive determination relating to that order.”); see also Chen, 200

F. Supp. 3d at 182 (“Although Plaintiff only ‘indirectly challenge[s]’ the removal order to which

he is subject by framing this case as seeking judicial review of [Citizenship and Immigration

Services’s] decision to administratively close his adjustment application, he has not persuaded the

court that this case is anything other than ‘inextricably linked’ to the outstanding order of



        3
          Even assuming that the court has jurisdiction, Santa Maria’s argument that her departure from
the United States on advance parole executed her removal order has no merit. See Manohar, 25 I. & N.
Dec. at 780 (“[I]t is well-settled that an alien who leaves the United States and returns under a grant of
advance parole is subject to the grounds of inadmissibility once parole is terminated, even if he had been
‘deportable’ rather than ‘inadmissible’ before the trip’s commencement.”).

                                                        5
deportation to which he is subject.”).         Because Citizenship and Immigration Services

administratively closed Santa Maria’s application based on the removal order, her challenge is

inextricably linked to the removal order’s continuing validity. Martinez, 704 F.3d at 623; see

Singh v. U.S. Citizenship & Immigration Servs., No. 15-CV-1411, 2016 WL 1267796, at *5

(S.D.N.Y. Mar. 30, 2016) (“[T]he ‘substance of the relief’ Singh seeks necessarily impugns the

validity of the underlying order of removal and is thus ‘inextricably linked’ to it.” (quotation

omitted)). This court lacks subject-matter jurisdiction to entertain even an indirect challenge to a

removal order. See Martinez, 704 F.3d at 622; Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir.

2011); Estrada v. Holder, 604 F.3d 402, 408 (7th Cir. 2010); Chen, 200 F. Supp. 3d at 181;

cf. Cardoso v. Reno, 216 F.3d 512, 516 (5th Cir. 2000).

IV.    Conclusion

       The defendants’ motion for leave to file a reply is granted. (Docket Entry No. 11). Because

the court lacks subject-matter jurisdiction, the defendants’ motion to dismiss is granted. (Docket

Entry No. 9). An order of dismissal is separately entered.

               SIGNED on May 15, 2019, at Houston, Texas.




                                               _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge




                                                     6
